DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“charge module” in claim 1.
“leak module” in claim 1.
“at least one module” in claim 1.
“an isolation module” in claim 2.
“a compressor module” in claim 2.
“an alert module” in claim 9-10.
“visual indicator” in claim 17.
“external device” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-6, 9-10, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (US 20120318011), hereinafter referred to Ochiai, in view of Aoyama (US 20150276290), hereinafter referred to as Aoyama.
Re claim 1, 5-6 and 18-20, Ochiai teaches a refrigerant control system, comprising:
a charge module (3b) configured to determine an amount of refrigerant that is present within a refrigeration system of a building (see ¶ 45, “The calculation section 3 b is a portion configured to calculate the internal volumes of the refrigerant extension pipes on the basis of, for example, data measured by the measurement section 3 a and calculate a standard refrigerant amount as a criterion for leakage of the refrigerant from the refrigerant circuit 10”) based on a volume of a first heat exchanger located outside of the building (see ¶ 147-174; calculation for amount of the outdoor heat exchanger), a volume of a second heat exchanger located within the building (see ¶ 178-179; calculation for amount of the indoor heat exchanger), and a volume of refrigerant lines of the refrigeration system (see ¶ 175-176; calculation for amount of the pipes);
determine the volume of the first heat exchanger, refrigerant lines and second heat exchanger based on at least one temperature of the refrigerant within the refrigeration system, at least one pressure (¶147-180);
a leak module (3d) configured to diagnose that a leak is present in the refrigeration system based on the amount of refrigerant (see ¶ 45, “The determination section 3 d is a portion configured to determine whether the refrigerant is leaked by comparing the total refrigerant amount in the refrigerant circuit 10 obtained by calculation with the standard refrigerant amount stored in the storage section 3 c”);
at least one module configured to take at least one remedial action in response to the diagnosis that the leak is present in the refrigeration system (¶ 86, “As regards notifications provided in steps S10 and S11, for example, the notification is displayed on the display section 3 f and refrigerant leakage status data indicating a result of detection of whether the refrigerant is leaked is transmitted (provided) to the remote control center through the communication line or the like”).
Ochiai does not explicitly teach the limitation of using a volumetric flow rate of a compressor of the refrigeration system to determine the amount of refrigerant in the first heat exchanger, refrigerant lines and second heat exchanger. 
However, Aoyama teaches a refrigeration system comprising the determination of using a volumetric flow rate of a compressor of the refrigeration system to determine the amount of refrigerant (e.g. ¶ 52, “an entire refrigerant circulation volume is determined from a refrigerant flowmeter or a compressor inherent flow characteristic, and a flow rate per path is determined”).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Ochiai and integrated using a volumetric flow rate of a compressor of the refrigeration system to determine the amount of refrigerant in the first heat exchanger, refrigerant lines and second heat exchanger, as taught by Aoyama, in order to suppress refrigerant stagnation in the condenser (Aoyama ¶11).
Moreover, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

Re claim 9 and 17, Ochiai, as modified, teaches the refrigerant control system of claim 1, wherein the at least one module configured to take at least one remedial action includes an alert module configured to, in response to the diagnosis that the leak is present in the refrigeration system, generate an alert via a visual indicator (¶ 86, “As regards notifications provided in steps S10 and S11, for example, the notification is displayed on the display section 3 f and refrigerant leakage status data indicating a result of detection of whether the refrigerant is leaked is transmitted (provided) to the remote control center through the communication line or the like”).

Re claim 10 and 17, Ochiai, as modified, teaches the refrigerant control system of claim 1, wherein the at least one module configured to take at least one remedial action includes an alert module configured to, in response to the diagnosis that the leak is present in the refrigeration system, transmit an alert to an external device via a network (¶ 86, “As regards notifications provided in steps S10 and S11, for example, the notification is displayed on the display section 3 f and refrigerant leakage status data indicating a result of detection of whether the refrigerant is leaked is transmitted (provided) to the remote control center through the communication line or the like”).

Re claim 14, Ochiai, as modified, teaches the refrigerant control system of claim 1. Ochiai does not teach the limitation of wherein the refrigerant is classified as at least mildly flammable. However, the examiner takes Official Notice of the fact that using R410A as a reliable and high thermal performance refrigerant falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Ochiai and integrated R410A as the refrigerant, in order to have a reliable and high thermal performance refrigerant.

Re claim 15-16, Ochiai, as modified, teaches the refrigerant control system of claim 1, wherein the at least one temperature includes a refrigerant temperature at an output of the compressor; wherein the at least one pressure includes a refrigerant pressure at an output of the compressor (e.g. ¶ 152, “In this case, the condenser inlet density ρd can be calculated on the basis of a condenser inlet temperature (corresponding to the discharge temperature Td) and a pressure (corresponding to the discharge pressure Pd)”)

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Aoyama, as applied to claim 1, in view of Matsuda (US 20190390876), hereinafter referred to as Matsuda.

Re claim 2-3, Ochiai, as modified, teaches the refrigerant control system of claim 1. Ochiai teaches having a first and second isolation valves outside (see Fig 1, valves 28 and 29). Ochiai does not explicitly teach the limitation of an isolation module configured to, in response to the diagnosis that the leak is present in the refrigeration system: close a first isolation valve located downstream of a first heat exchanger located outside of the building and between the first heat exchanger and a second heat exchanger located within the building; and maintain open a second isolation valve located outside of the building downstream of the second heat exchanger and between the second heat exchanger and a compressor of the refrigeration system; and a compressor module configured to, in response to the diagnosis that the leak is present in the refrigeration system, operate the compressor of the refrigeration system for a predetermined period while the first isolation valve is closed and the second isolation valve is open, wherein the isolation module is further configured to, in response to a determination that the predetermined period has passed, close the second isolation valve.
However, Matsuda teaches a refrigeration system comprising: a charge module (implicit done by 300, see ¶ 73) configured to determine an amount of refrigerant that is present within a refrigeration system (see Fig 1) of a building (e.g. 3a, 3b) (see ¶ 73, 76-77); a leak module (3d) configured to diagnose that a leak is present in the refrigeration system based on the amount of refrigerant (see ¶ 45, “The determination section 3 d is a portion configured to determine whether the refrigerant is leaked by comparing the total refrigerant amount in the refrigerant circuit 10 obtained by calculation with the standard refrigerant amount stored in the storage section 3 c”); an isolation module (implicit done by 300) configured to, in response to the diagnosis that the leak is present in the refriqeration system: close a first isolation valve (101, liquid shut off valve; see S2) located downstream of a first heat exchanger (40) located outside of the building (101 is located in the outdoor unit, thus is located outside of the building) and between the first heat exchanger and a second heat exchanger (20a) located within the building; and maintain open a second isolation valve (102, gas shut off valve; see S2-S7) located outside (102 is located in the outdoor unit, thus is located outside of the building) of the building downstream of the second heat exchanger and between the second heat exchanger and a compressor (10) of the refrigeration system; and a compressor module (implicit done by 300) configured to, in response to the diagnosis that the leak is present in the refrigeration system, operate the compressor of the refrigeration system for a predetermined period while the first isolation valve is closed and the second isolation valve is open (see S1-S8), wherein the isolation module is further configured to, in response to a determination that the predetermined period has passed, close the second isolation valve (see S7).
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Ochiai and integrated an isolation module configured to, in response to the diagnosis that the leak is present in the refrigeration system: close a first isolation valve located downstream of a first heat exchanger located outside of the building and between the first heat exchanger and a second heat exchanger located within the building; and maintain open a second isolation valve located outside of the building downstream of the second heat exchanger and between the second heat exchanger and a compressor of the refrigeration system; and a compressor module configured to, in response to the diagnosis that the leak is present in the refrigeration system, operate the compressor of the refrigeration system for a predetermined period while the first isolation valve is closed and the second isolation valve is open, wherein the isolation module is further configured to, in response to a determination that the predetermined period has passed, close the second isolation valve, as taught by Matsuda, in order to suppress an outdoor heat exchanger from being brought into a liquid sealed state during a pump down operation (Matsuda ¶8).

Re claim 4, Ochiai, as modified, teaches the refrigerant control system of claim 1. Ochiai teaches wherein the first and second isolation valves are located outside of the building (see 29 located in the outdoor unit).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Aoyama, as applied to claim 1 above, in view of Kowald et al. (US 20200124306), hereinafter referred to as Kowald.

Re claim 7, Ochiai, as modified, teaches the refrigerant control system of claim 1. Ochiai does not explicitly teach the limitation of wherein the leak module is configured to diagnose that a leak is present in the refrigeration system based on a measurement from a leak sensor located at an evaporator of the refrigeration system
However, Kowald further teaches the limitation of wherein the leak module is configured to diagnose that a leak is present in the refrigeration system based on a measurement from a leak sensor (118) located at an evaporator (112) of the refrigeration system (see Fig 1). 
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Ochiai and integrated an additional structure to detect refrigerant leak, which comprises wherein the leak module is configured to diagnose that a leak is present in the refrigeration system based on a measurement from a leak sensor located at an evaporator of the refrigeration system, as taught by Kowald, in order to improve the safety of the system (see Kowald ¶ 6).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Aoyama, as applied to claim 1 above, and in view of Sakae et al. (US 20190226705), hereinafter referred to as Sakae.

Re claim 8, Ochiai, as modified, teaches the refrigerant control system of claim 1. Ochiai does not teach the limitation of wherein the leak module is configured to diagnose that a leak is present in the refrigeration system when a pressure of refrigerant within the building measured by a pressure sensor within the building decreases.
However, Sakae teaches the limitation of a system comprising wherein the leak module is configured to diagnose that a leak is present in the refrigeration system when a pressure of refrigerant within the building measured by a pressure sensor within the building decreases (e.g. ¶ 63, “In this case, in the utilization unit in which the refrigerant is leaking, the pressure of the refrigerant in the utilization-side heat exchanger decreases to approach the atmospheric pressure during the detection standby control due to the refrigerant leakage. Therefore, here, the refrigerant pressure Px detected by the pressure sensors 33a, 33b, and 33c of the utilization units 3a, 3b, and 3c is set as the state quantity of the refrigerant corresponding to the utilization units 3a, 3b, and 3c under the detection standby control. It is assumed that the refrigerant leakage is detected when the refrigerant pressure Px as the state quantity of the refrigerant reaches a refrigerant leakage determination pressure Pxm or less that is set based on the atmospheric pressure”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Ochiai and integrated an additional structure to detect refrigerant leak, wherein the leak module is configured to diagnose that a leak is present in the refrigeration system when a pressure of refrigerant within the building measured by a pressure sensor within the building decreases, as taught by Sakae, in order to maintain the temperature of one air conditioning target space as much as possible while minimizing a refrigerant leakage in a refrigeration system (see Sakae ¶ 6).

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
See Tutunoglu (US 20100057263) teaching the well known concept of using R410a (¶ 44)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/17/2022